DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 08/02/2022, claims 1, 4, 8, 11, 15, and 18 have been amended. Claims 2-3, 5-6, 9-10, 12-13, 16-17, and 19-20 have been kept original. Claims 7, and 14 have been kept cancelled. The currently pending claims considered below are Claims 1-6, 8-13, and 15-20.

Claim Objections
4.	Claims 1, 8, and 15 are objected to because of the following informalities:  
The claims similarly recite “obtain, in response to identifying, previously discovered records on the host associated with the record type discovered prior to the discovery event;” It is not clear how the previously discovered records on the host associated with the record type discovered prior to the discovery event. It appears that the applicant what to claim that the previously discovered records on the host associated with the record type discovered then the discovery event is also disclosed but if the discovery event is associated with the previously discovered records on the host associated with the record type discovered with would be discovery at the same time? It appears to the Examiner that the record type is pre-determined prior to get associated with the previously discovered records on the host. However, the claims language appears to claim that the type is prior discovered. Examiner, gave the best interpretation as possible to the limitation above. 
Appropriate clarification is required.

Claims 1, 8, and 15 are objected to because of the following informalities:  
The claims similarly recite “obtain discovered records currently on the host following the discovery event associated with the record type and associated with the host” It is not clear how the discovered records that are currently on the host following the discovery event associated with the record type and associated with the host would occur once the previous limitation says “… previously discovered records on the host associated with the record type discovered prior to the discovery event;” The limitations appears to be in contraction one to another. How the discovered records currently on the host would be following the discovery event associated with the record type and associated with the host if it the previously discovered records on the host associated with the record type discovered prior to the discovery event. Examiner, gave the best interpretation as possible to the limitation above. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenkins et al. (US 20190026304 A1) in view of Sriharsha (US 20210117868 A1) in further view of Schmidt (US 20090150866 A1).
	
	As per claim 1, Jenkins teaches a system for managing records of hosts, comprising (Jenkins, fig. 1A, par. [0045], a system including data management device, a persistent storage, and clients. Where the data is interpreted to includes a plurality of records/objects associated with the clients/hosts): 
local data management persistent storage (Jenkins, fig. 1A-B, par. [0049], “The local data objects (132A) may include file segments of files stored in the persistent storage of the data management device.” Where the persistent storage of the data management device is interpreted as the local data management persistent storage); and 
a local data manager executing on a host of the hosts programmed to (Jenkins, fig. 1A:110, par. [0030], [0047], “The system may include clients (100) that store data in the data management device (110).”, and “In one or more embodiments of the invention, the object generator (150) may be implemented as computer instructions, e.g., computer code, stored on a persistent storage that when executed by a processor of the data management device (110) cause the data management device (110) to provide the functionality described throughout this application and to perform the methods shown in FIGS. 4A-4E.” Where the data management device is interpreted as the local data manager. Where the client is interpreted as the host):
select a first discovered record of the discovered records (Jenkins, fig. 4B:401, par. [0079], “an unprocessed window of a file is selected” Wherein the unprocessed window of a file is selected is interpreted as the select the first discovered record of the discovered records); 
make a first determination that first discovered record is not included in the previously discovered records (Jenkins, fig. 4B:403, par. [0080]-[0082], check the hash of the portion of the file specified by the unprocessed window is obtained and ensure that the portion of the file specified by the unprocessed window is obtained does not match predetermined bit sequence. Where the predetermined bit sequence is interpreted to represent the previously discovered records. The hash match bit sequence is interpreted as the first determination made based on the unprocessed window of a file is selected. The negative determination herein that the hash matches the predetermined bit sequence is interpreted as the make the first determination that first discovered record is not included in the previously discovered records); 
However, it is noted that the prior art of Jenkins does not explicitly teach “identify a discovery event associated with the host and a record type of record types; obtain, in response to identifying, previously discovered records on the host associated with the record type discovered prior to the discovery event; obtain discovered records currently on the host following the discovery event associated with the record type and associated with the host;”
On the other hand, in the same field of endeavor, Sriharsha teaches identify a discovery event associated with the host and a record type of record types (Sriharsha, fig. 21A-C, par. [0671]-[0672], “the search node 506 can identify event references 4, 5, 6, 8, 9, 10, 11 in the field-value pair entry sourcetype::sourcetypeC and event references 2, 5, 6, 8, 10, 11 in the field-value pair entry host::hostB.” Where the identify event references is interpreted as the identify a discovery event associated with the host, and field-value pair entry sourcetype::sourcetypeC and field-value pair entry host::hostB is interpreted as the  record type of record types); 
obtain, in response to identifying, previously discovered records on the host associated with the record type discovered prior to the discovery event (Sriharsha, figs. 21C, 23A-C, 34B, par. [0846], “the pattern matcher(s) 3404 would have to obtain the previously created comparable data structures” Wherein the previously created comparable data structures are interpreted as the obtain, in response to identifying, all previously discovered records on the host associated with the record type. Where the set of data patterns is interpreted to have the discovery event associated with the host and the source type. Further, par. [0717], in response to a search query for four events 2312, 2313, 2314, 2315, the raw record data store (corresponding to data store 212 in FIG. 2) may contain records for millions of events. Where the four events have host names and source type. Where each event is a record and the presented records are all previously records discovered/saved that match the search query. The all previously records discovered/saved are inherent to be discovered/saved prior to the discovery event); 
obtain discovered records currently on the host following the discovery event associated with the record type and associated with the host (Sriharsha, figs. 21C, 23A-C, 34B, par. [0846], “obtain a new set of data patterns to which the comparable data structures are assigned.” Wherein the new set of data patterns are interpreted as the obtain discovered records associated with the record type and associated with the host. Where the set of data patterns is interpreted to have the discovery event associated with the host and the source type. Further, par. [0774], “In FIG. 23C, prior to running the collection query that generates the inverted index 2322, the field name “clientip” may need to be defined in a configuration file by specifying the “access_combined” source type and a regular expression rule to parse out the client IP address.” Where the records/events in each row illustrated in fig. 23C is interpreted to be obtain discovered records currently on the host following the discovery event associated with the record type and associated with the host, see also figs. 34B-C, par. [0853]);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline into Jenkins that teaches a data management device includes a persistent storage and a processor. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to performing analysis on that data later can provide greater flexibility because it enables an analyst to analyze all of the generated data instead of only a fraction of it (Sriharsha par. [0006]). 
However, it is noted that the combination of the prior arts of Jenkins, and Sriharsha do not explicitly teach “in response to the first determination: update a host record repository to include the first discovered record, wherein the first discovered record comprises: a record identifier specifying the first discovered record, the record type associated with the first discovered record, and record information associated with the first discovered record; notify a data manager of modified records.”
On the other hand, in the same field of endeavor, Schmidt teaches in response to the first determination (It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). For example, simply automating an update in response to determine a change on a record would not distinguish over the prior art that trigger such update by a user click. Because it would have been obvious to a person of ordinary skill in the art at the time of the invention to automate the update, this would speed up the process of updating data in a database, which is purely known, and an expected result of automation of what is known in the art): update a host record repository to include the first discovered record (Schmidt, fig. 10:1014, par. [0121], “Then, if the rules are updated in some fashion, the rules repository is updated at step 1014 and the discovery process is (partially or fully) rerun at step 1004.” Wherein the rules repository is updated is interpreted to update the host record repository to include the first discovered record),
wherein the first discovered record comprises: a record identifier specifying the first discovered record (Schmidt, figs, 6, 11, par. [0124], “Typically using this hash as an efficient primary key, case manager 134 then adds the relevant record to lookup table 122 at step 1130.” Wherein the efficient primary key is interpreted as the record identifier specifying the first discovered record),
the record type associated with the first discovered record (Schmidt, figs, 6, 10-11, par. [0124], “If the lookup table is distributed (at least for this object or object type), then case manager 134 may determine if the object type is a new type as shown at decisional step 1135. If so, case manager 134 determines, receives, or otherwise identifies a mapping of the new object type to the particular lookup table 122, perhaps via an exposed API at step 1140.” Wherein the object type interpreted as the record type associated with the first discovered record. It is also noted that Sriharsha, fig. 21A-C, par. [0671]-[0672], teaches a record type associated with the first discovered record), and 
record information associated with the first discovered record (Schmidt, figs, 6, 10-11, par. [0124], “Next, at step 1150, case manager 134 adds the relevant information to the lookup table 122.” Wherein the relevant added in interpreted as the record information associated with the first discovered record);
notify a data manager of modified records (Schmidt, fig. 10:1016, par. [0121], “Once the results satisfy a certain number (or all) of the thresholds at decisional step 1008, then case manager 134 often communicates these results at step 1016. For example, these results may be communicated to the legal framework, a document collection repository or application, the information retention manager 136, GUI 116, or any other suitable recipient.” Wherein the legal framework is interpreted as the data manager of modified records. It is also noted that fig. 3-1:316, discloses an API that managers legal hold lookup legal hold framework, see par. [0096]. It is also noted that Sriharsha, fig. 4, par. [0302], “Once the warm bucket is moved or copied to common storage 216, the indexer 410 can notify the partition manager 408 that the data associated with the warm bucket has been processed and stored.” Wherein the partition manager is interpreted as the data manager of modified records).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schmidt that teaches creating, facilitating, managing or otherwise enforcing legal holds for business objects, documents, and other transactional data into the combination of Jenkins that teaches a data management device includes a persistent storage and a processor, and Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to fast have access to data stored in archive files or in backup stores (Schmidt par. [0003]). 

As per claim 2, Jenkins teaches wherein the local data manager is further programmed to (Jenkins, fig. 1A:110, par. [0030], [0047], “The system may include clients (100) that store data in the data management device (110).”, and “In one or more embodiments of the invention, the object generator (150) may be implemented as computer instructions, e.g., computer code, stored on a persistent storage that when executed by a processor of the data management device (110) cause the data management device (110) to provide the functionality described throughout this application and to perform the methods shown in FIGS. 4A-4E.” Where the data management device is interpreted as the local data manager. Where the client is interpreted as the host): 
after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
make a second determination that additional records are included in the discovered records (Jenkins, fig. 4B, par. [0081], “If the hash matches the predetermined bit sequence, the method proceeds to Step 404.” Where the If the hash matches the predetermined bit sequence is interpreted as the make a second determination that additional records are included in the discovered records); and 
in response to the second determination (Jenkins, fig. 4C, par. [0093], in response to the matches determination a positive or negative answer is generated): 
select a second discovered record of the discovered records (Jenkins, fig. 4B:404-405, par. [0084], a segment breakpoint may be generated based on the selected unprocessed window and a selected unprocessed window is marked as processed in response that the determination was positive. Wherein the selected unprocessed window is marked as processed is interpreted as the select a second discovered record of the discovered records);  
make a third determination that the second discovered record is included in the previously discovered records (Jenkins, fig. 4C:413, “In Step 413, it is determined whether the generated fingerprint matches an existing fingerprint of a copy of a remote meta-data object stored in the local object storage. If the generated fingerprint matches an existing fingerprint, the method proceeds to Step 414.” Wherein the determined whether the generated fingerprint matches an existing fingerprint of a copy of a remote meta-data object stored in the local object storage is interpreted as the make the third determination that the second discovered record is included in the previously discovered records); and 
in response to the third determination: 28PATENT APPLICATIONATTORNEY DOCKET NO. 122268.01; 170360-071200USidentify a previously discovered record associated with the second discovered record (Jenkins, fig. 4C:414, par. [0095], “In Step 414, the selected unprocessed file segment is marked as a duplicate.” Where the duplicate selected unprocessed file segment is inherent to be a record identify a previously discovered record associated with the second discovered record in response to the match procedure be positive); 
make a fourth determination that contents of the second discovered record and the previously discovered record do not match (Jenkins, fig. 4C:413, 4C:415, par. [0096], “In Step 415, the selected unprocessed file segment is marked as processed.” Wherein the selected unprocessed file segment is marked as processed is in response of a determination that the generated fingerprint does not match an existing fingerprint. Wherein the determination that the generated fingerprint does not match an existing fingerprint is interpreted as the make the fourth determination that contents of the second discovered record and the previously discovered record do not match);
Additionally, Sriharsha teaches in response to the fourth determination: update the host record using the second discovered record (Sriharsha, fig. 24A, par. [0741], [0905], “a user can select the “host” field name, and the events shown in the events list 2408 will be updated with events in the search results that have the field that is reference by the field name “host.”” Wherein all events are inherent to be update to include the host record using the second discovered record. Further, if the claimed “in response to the fourth determination” is interpreted as automatically update data records using the new discovery data, then the reference Sriharsha explicitly shows update all events which is inherent to updated all type of records in the events list. Furthermore, it would be obvious at the time of the invention to automate a known process to identify a portion of audio data. Besides that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))).  

As per claim 3, Jenkins teaches wherein the local data manager is further programmed to (Jenkins, fig. 1A:110, par. [0030], [0047], “The system may include clients (100) that store data in the data management device (110).”, and “In one or more embodiments of the invention, the object generator (150) may be implemented as computer instructions, e.g., computer code, stored on a persistent storage that when executed by a processor of the data management device (110) cause the data management device (110) to provide the functionality described throughout this application and to perform the methods shown in FIGS. 4A-4E.” Where the data management device is interpreted as the local data manager. Where the client is interpreted as the host): 
after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
make a second determination that no additional records are included in the discovered records (Jenkins, fig. 4B:405, par. [0081], [0085], “the selected unprocessed window is marked as processed.” Wherein the negative response of the match is interpreted as the make the second determination that no additional records are included in the discovered records); and 
in response to the second determination: make a third determination that previously discovered records of the previously discovered records are not included in the discovered records (Jenkins, fig. 4C:413, par. [0093], “If the generated fingerprint does not match an existing fingerprint, the method proceeds to Step 405.” If the generated fingerprint does not match an existing fingerprint is interpreted as the in response to the second determination: make a third determination that previously discovered records of the previously discovered records are not included in the discovered records); and 
in response to the third determination: identify a portion of the previously discovered records that are not included in the discovered records (Jenkins, fig. 4D:422, par. [0102], “In Step 422, the selected unprocessed deduplicated file segment is added to a remote data object of a remote object storage.” Wherein the selected unprocessed deduplicated file segment is added to a remote data object of a remote object storage is interpreted as the in response to the third determination: identify a portion of the previously discovered records that are not included in the discovered records); 
select a previously discovered record of the portion of the previously discovered records (Jenkins, fig. 4D:425, par. [0108], “In Step 425, the selected unprocessed deduplicated file segment is marked as processed.” Where the selected unprocessed deduplicated file segment is marked as processed is interpreted as the select the previously discovered record of the portion of the previously discovered records); 
make a fourth determination that the previously discovered record does not include a soft delete tag (Jenkins, fig. 4C:416, par. [0097]-[0098], “In Step 416, it is determined whether all of the file segments of the file are processed. If all of the windows of the file segments of the file are processed, the method may proceed to Step 417.” Wherein determined whether all of the file segments of the file are processed is interpreted as the make the fourth determination that the previously discovered record does not include the soft delete tag); and 
in response to the fourth determination: tag the previously discovered record with a soft delete tag (Jenkins, fig. 4C:417, par. [0097]-[0098], “In Step 417, all of the file segments marked as duplicate are deleted. The remaining file segments, i.e., the file segments not deleted in Step 417, are the deduplicated file segments.” Wherein the file segments marked as duplicate are deleted is interpreted as the in response to the fourth determination: tag the previously discovered record with a soft delete tag). 

As per claim 5, Sriharsha teaches wherein the record types comprises: host component records, wherein the host component records are records associated with host components executing on the host (Sriharsha, fig. 21C, par. [0626], “The raw machine data generated by the server and extracted from a server access log can include the IP address of the client 2140, the user id of the person requesting the document 2141, the time the server finished processing the request 2142, the request line from the client 2143 …” Wherein the the IP address of the client 2140, the user id of the person requesting the document 2141, the time the server finished processing the request 2142, the request line from the client 2143 are interpreted as the host component records, wherein the host component records are records associated with host components executing on the host); 
agent records, wherein the agent records are records associated with agents executing on the host (Sriharsha, fig. 21C, par. [0626], “the status code returned by the server to the client 2145, the size of the object returned to the client (in this case, the gif file requested by the client) 2146 and the time spent to serve the request in microseconds 2144.” Wherein the status code returned by the server to the client is interpreted as the agent records, wherein the agent records are records associated with agents executing on the host); 
asset records, wherein the asset records are records associated with assets of host components executing on the host (Sriharsha, par. [0802], “asset identifiers” Wherein the asset identifiers is interpreted as the asset records, wherein the asset records are records associated with assets of host components executing on the host); and 
backup records, wherein the backup records are records associated with backups of asset data of host components executing on the host (Sriharsha, fig. 34B, par. [0854], “Converting, mapping, or backing up the algorithms into FUNK operators can allow the algorithms to run on local tasks (e.g., the local pattern matchers 3404A-3404D).” Wherein the backing up the algorithms is inherent to generate backup records. The generated backup records are interpreted as the backup records, wherein the backup records are records associated with backups of asset data of host components executing on the host).

As per claim 6, Sriharsha teaches wherein the host record repository comprises previously discovered records associated with the host (Sriharsha, fig. 23A, 24A, par. [0713], [0741], “The three systems 2301, 2302, and 2303 are disparate systems that do not have a common logging format. The order application 2301 sends log data 2304 to the data intake and query system 108 in one format, the middleware code 2302 sends error log data 2305 in a second format, and the support server 2303 sends log data 2306 in a third format.” Where the logs data sent is inherent to be previously discovered records associated with the host, each system can be interpreted as a host).  
	As per claim 8, Jenkins teaches a method for managing records of hosts, comprising (Jenkins, par. [0003], “a method of operating a data management device” Wherein the method of operating a data management device is interpreted as the method for managing records of hosts):
	selecting a first discovered record of the discovered records (Jenkins, fig. 4B:401, par. [0079], “an unprocessed window of a file is selected” Wherein the unprocessed window of a file is selected is interpreted as the select the first discovered record of the discovered records); 
making a first determination that first discovered record is not included in the previously discovered records (Jenkins, fig. 4B:403, par. [0080]-[0082], check the hash of the portion of the file specified by the unprocessed window is obtained and ensure that the portion of the file specified by the unprocessed window is obtained does not match predetermined bit sequence. Where the predetermined bit sequence is interpreted to represent the previously discovered records. The hash match bit sequence is interpreted as the first determination made based on the unprocessed window of a file is selected. The negative determination herein that the hash matches the predetermined bit sequence is interpreted as the make the first determination that first discovered record is not included in the previously discovered records); 
However, it is noted that the prior art of Jenkins does not explicitly teach “identifying a discovery event associated with the host and a record type of record types; obtaining, in response to identifying, previously discovered records on the host associated with the record type discovered prior to the discovery event; obtaining discovered records currently on the host following the discovery event associated with the record type and associated with the host;”
On the other hand, in the same field of endeavor, Sriharsha teaches identifying a discovery event associated with the host and a record type of record types (Sriharsha, fig. 21A-C, par. [0671]-[0672], “the search node 506 can identify event references 4, 5, 6, 8, 9, 10, 11 in the field-value pair entry sourcetype::sourcetypeC and event references 2, 5, 6, 8, 10, 11 in the field-value pair entry host::hostB.” Where the identify event references is interpreted as the identify a discovery event associated with the host, and field-value pair entry sourcetype::sourcetypeC and field-value pair entry host::hostB is interpreted as the  record type of record types); 
obtaining, in response to identifying, previously discovered records on the host associated with the record type discovered prior to the discovery event (Sriharsha, figs. 21C, 23A-C, 34B, par. [0846], “the pattern matcher(s) 3404 would have to obtain the previously created comparable data structures” Wherein the previously created comparable data structures are interpreted as the obtain, in response to identifying, all previously discovered records on the host associated with the record type. Where the set of data patterns is interpreted to have the discovery event associated with the host and the source type. Further, par. [0717], in response to a search query for four events 2312, 2313, 2314, 2315, the raw record data store (corresponding to data store 212 in FIG. 2) may contain records for millions of events. Where the four events has host names and source type. Where each event is a record and the presented records are all previously records discovered/saved that match the search query. The all previously records discovered/saved are inherent to be discovered/saved prior to the discovery event); 
obtaining discovered records currently on the host following the discovery event associated with the record type and associated with the host (Sriharsha, figs. 21C, 23A-C, 34B, par. [0846], “obtain a new set of data patterns to which the comparable data structures are assigned.” Wherein the new set of data patterns are interpreted as the obtain discovered records associated with the record type and associated with the host. Where the set of data patterns is interpreted to have the discovery event associated with the host and the source type. Further, par. [0774], “In FIG. 23C, prior to running the collection query that generates the inverted index 2322, the field name “clientip” may need to be defined in a configuration file by specifying the “access_combined” source type and a regular expression rule to parse out the client IP address.” Where the records/events in each row illustrated in fig. 23C is interpreted to be obtain discovered records currently on the host following the discovery event associated with the record type and associated with the host, see also figs. 34B-C, par. [0853]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline into Jenkins that teaches a data management device includes a persistent storage and a processor. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to performing analysis on that data later can provide greater flexibility because it enables an analyst to analyze all of the generated data instead of only a fraction of it (Sriharsha par. [0006]). 
However, it is noted that the combination of the prior arts of Jenkins, and Sriharsha do not explicitly teach “in response to the first determination: wherein the first discovered record comprises: a record identifier specifying the first discovered record, the record type associated with the first discovered record, and notifying a data manager of modified records.”
On the other hand, in the same field of endeavor, Schmidt teaches in response to the first determination (It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). For example, simply automating an update in response to determine a change on a record would not distinguish over the prior art that trigger such update by a user click. Because it would have been obvious to a person of ordinary skill in the art at the time of the invention to automate the update, this would speed up the process of updating data in a database, which is purely known, and an expected result of automation of what is known in the art): updating a host record repository to include the first discovered record (Schmidt, fig. 10:1014, par. [0121], “Then, if the rules are updated in some fashion, the rules repository is updated at step 1014 and the discovery process is (partially or fully) rerun at step 1004.” Wherein the rules repository is updated is interpreted to update the host record repository to include the first discovered record),
wherein the first discovered record comprises: a record identifier specifying the first discovered record (Schmidt, figs, 6, 11, par. [0124], “Typically using this hash as an efficient primary key, case manager 134 then adds the relevant record to lookup table 122 at step 1130.” Wherein the efficient primary key is interpreted as the record identifier specifying the first discovered record),
the record type associated with the first discovered record (Schmidt, figs, 6, 10-11, par. [0124], “If the lookup table is distributed (at least for this object or object type), then case manager 134 may determine if the object type is a new type as shown at decisional step 1135. If so, case manager 134 determines, receives, or otherwise identifies a mapping of the new object type to the particular lookup table 122, perhaps via an exposed API at step 1140.” Wherein the object type interpreted as the record type associated with the first discovered record. It is also noted that Sriharsha, fig. 21A-C, par. [0671]-[0672], teaches a record type associated with the first discovered record),
and 
record information associated with the first discovered record (Schmidt, figs, 6, 10-11, par. [0124], “Next, at step 1150, case manager 134 adds the relevant information to the lookup table 122.” Wherein the relevant added in interpreted as the record information associated with the first discovered record); and 
notifying a data manager of modified records (Schmidt, fig. 10:1016, par. [0121], “Once the results satisfy a certain number (or all) of the thresholds at decisional step 1008, then case manager 134 often communicates these results at step 1016. For example, these results may be communicated to the legal framework, a document collection repository or application, the information retention manager 136, GUI 116, or any other suitable recipient.” Wherein the legal framework is interpreted as the data manager of modified records. It is also noted that fig. 3-1:316, discloses an API that managers legal hold lookup legal hold framework, see par. [0096]. It is also noted that Sriharsha, fig. 4, par. [0302], “Once the warm bucket is moved or copied to common storage 216, the indexer 410 can notify the partition manager 408 that the data associated with the warm bucket has been processed and stored.” Wherein the partition manager is interpreted as the data manager of modified records).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schmidt that teaches creating, facilitating, managing or otherwise enforcing legal holds for business objects, documents, and other transactional data into the combination of Jenkins that teaches a data management device includes a persistent storage and a processor, and Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to fast have access to data stored in archive files or in backup stores (Schmidt par. [0003]). 

As per claim 9, Jenkins teaches after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
making a second determination that additional records are included in the discovered records (Jenkins, fig. 4B, par. [0081], “If the hash matches the predetermined bit sequence, the method proceeds to Step 404.” Where the If the hash matches the predetermined bit sequence is interpreted as the make a second determination that additional records are included in the discovered records); and 
in response to the second determination (Jenkins, fig. 4C, par. [0093], in response to the matches determination a positive or negative answer is generated): 
selecting a second discovered record of the discovered records (Jenkins, fig. 4B:404-405, par. [0084], a segment breakpoint may be generated based on the selected unprocessed window and a selected unprocessed window is marked as processed in response that the determination was positive. Wherein the selected unprocessed window is marked as processed is interpreted as the select a second discovered record of the discovered records); 
making a third determination that the second discovered record is included in the previously discovered records (Jenkins, fig. 4C:413, “In Step 413, it is determined whether the generated fingerprint matches an existing fingerprint of a copy of a remote meta-data object stored in the local object storage. If the generated fingerprint matches an existing fingerprint, the method proceeds to Step 414.” Wherein the determined whether the generated fingerprint matches an existing fingerprint of a copy of a remote meta-data object stored in the local object storage is interpreted as the make the third determination that the second discovered record is included in the previously discovered records); and 
in response to the third determination: identifying a previously discovered record associated with the second discovered record (Jenkins, fig. 4C:414, par. [0095], “In Step 414, the selected unprocessed file segment is marked as a duplicate.” Where the duplicate selected unprocessed file segment is inherent to be a record identify a previously discovered record associated with the second discovered record in response to the match procedure be positive); 
making a fourth determination that contents of the second discovered record and the previously discovered record do not match (Jenkins, fig. 4C:413, 4C:415, par. [0096], “In Step 415, the selected unprocessed file segment is marked as processed.” Wherein the selected unprocessed file segment is marked as processed is in response of a determination that the generated fingerprint does not match an existing fingerprint. Wherein the determination that the generated fingerprint does not match an existing fingerprint is interpreted as the make the fourth determination that contents of the second discovered record and the previously discovered record do not match);
Additionally, Sriharsha teaches in response to the fourth determination:31PATENT APPLICATION ATTORNEY DOCKET NO. 122268.01; 170360-071200USupdating the host record using the second discovered record (Sriharsha, fig. 24A, par. [0741], [0905], “a user can select the “host” field name, and the events shown in the events list 2408 will be updated with events in the search results that have the field that is reference by the field name “host.”” Wherein all events are inherent to be update to include the host record using the second discovered record. Further, if the claimed “in response to the fourth determination” is interpreted as automatically update data records using the new discovery data, then the reference Sriharsha explicitly shows update all events which is inherent to updated all type of records in the events list. Furthermore, it would be obvious at the time of the invention to automate a known process to identify a portion of audio data. Besides that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))).

As per claim 10, Jenkins teaches further comprising: after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
making a second determination that no additional records are included in the discovered records (Jenkins, fig. 4B:405, par. [0081], [0085], “the selected unprocessed window is marked as processed.” Wherein the negative response of the match is interpreted as the make the second determination that no additional records are included in the discovered records); and 
in response to the second determination: making a third determination that previously discovered records of the previously discovered records are not included in the discovered records (Jenkins, fig. 4C:413, par. [0093], “If the generated fingerprint does not match an existing fingerprint, the method proceeds to Step 405.” If the generated fingerprint does not match an existing fingerprint is interpreted as the in response to the second determination: make a third determination that previously discovered records of the previously discovered records are not included in the discovered records); and 
in response to the third determination: identifying a portion of the previously discovered records that are not included in the discovered records (Jenkins, fig. 4D:422, par. [0102], “In Step 422, the selected unprocessed deduplicated file segment is added to a remote data object of a remote object storage.” Wherein the selected unprocessed deduplicated file segment is added to a remote data object of a remote object storage is interpreted as the in response to the third determination: identify a portion of the previously discovered records that are not included in the discovered records); 
selecting a previously discovered record of the portion of the previously discovered records (Jenkins, fig. 4D:425, par. [0108], “In Step 425, the selected unprocessed deduplicated file segment is marked as processed.” Where the selected unprocessed deduplicated file segment is marked as processed is interpreted as the select the previously discovered record of the portion of the previously discovered records); 
making a fourth determination that the previously discovered record does not include a soft delete tag (Jenkins, fig. 4C:416, par. [0097]-[0098], “In Step 416, it is determined whether all of the file segments of the file are processed. If all of the windows of the file segments of the file are processed, the method may proceed to Step 417.” Wherein determined whether all of the file segments of the file are processed is interpreted as the make the fourth determination that the previously discovered record does not include the soft delete tag); and 
in response to the fourth determination: tagging the previously discovered record with a soft delete tag (Jenkins, fig. 4C:417, par. [0097]-[0098], “In Step 417, all of the file segments marked as duplicate are deleted. The remaining file segments, i.e., the file segments not deleted in Step 417, are the deduplicated file segments.” Wherein the file segments marked as duplicate are deleted is interpreted as the in response to the fourth determination: tag the previously discovered record with a soft delete tag).  

As per claim 12, Sriharsha teaches wherein the record types comprises: host component records, wherein the host component records are records associated with host components executing on the host (Sriharsha, fig. 21C, par. [0626], “The raw machine data generated by the server and extracted from a server access log can include the IP address of the client 2140, the user id of the person requesting the document 2141, the time the server finished processing the request 2142, the request line from the client 2143 …” Wherein the the IP address of the client 2140, the user id of the person requesting the document 2141, the time the server finished processing the request 2142, the request line from the client 2143 are interpreted as the host component records, wherein the host component records are records associated with host components executing on the host); 
agent records, wherein the agent records are records associated with agents executing on the host (Sriharsha, fig. 21C, par. [0626], “the status code returned by the server to the client 2145, the size of the object returned to the client (in this case, the gif file requested by the client) 2146 and the time spent to serve the request in microseconds 2144.” Wherein the status code returned by the server to the client is interpreted as the agent records, wherein the agent records are records associated with agents executing on the host); 
asset records, wherein the asset records are records associated with assets of host components executing on the host (Sriharsha, par. [0802], “asset identifiers” Wherein the asset identifiers are interpreted as the asset records, wherein the asset records are records associated with assets of host components executing on the host); and 
backup records, wherein the backup records are records associated with backups of asset data of host components executing on the host (Sriharsha, fig. 34B, par. [0854], “Converting, mapping, or backing up the algorithms into FUNK operators can allow the algorithms to run on local tasks (e.g., the local pattern matchers 3404A-3404D).” Wherein the backing up the algorithms is inherent to generate backup records. The generated backup records are interpreted as the backup records, wherein the backup records are records associated with backups of asset data of host components executing on the host).  

As per claim 13, Sriharsha teaches wherein the host record repository comprises previously discovered records associated with the host (Sriharsha, fig. 23A, 24A, par. [0713], [0741], “The three systems 2301, 2302, and 2303 are disparate systems that do not have a common logging format. The order application 2301 sends log data 2304 to the data intake and query system 108 in one format, the middleware code 2302 sends error log data 2305 in a second format, and the support server 2303 sends log data 2306 in a third format.” Where the logs data sent is inherent to be previously discovered records associated with the host, each system can be interpreted as a host).

	As per claim 15, Jenkins teaches a non-transitory computer readable medium comprising computer readable program code (Jenkins, par. [0003], a non-transitory computer readable medium),
	which when executed by a computer processor (Jenkins, par. [0004], “a computer processor enables the computer processor to perform a method for operating a data management device, the method includes segmenting, by the data management device”) enables the computer processor to perform a method for managing records of hosts, the method comprising (Jenkins, par. [0003], “a method of operating a data management device” Wherein the method of operating a data management device is interpreted as the method for managing records of hosts):
selecting a first discovered record of the discovered records (Jenkins, fig. 4B:401, par. [0079], “an unprocessed window of a file is selected” Wherein the unprocessed window of a file is selected is interpreted as the select the first discovered record of the discovered records); 
making a first determination that first discovered record is not included in the previously discovered records (Jenkins, fig. 4B:403, par. [0080]-[0082], check the hash of the portion of the file specified by the unprocessed window is obtained and ensure that the portion of the file specified by the unprocessed window is obtained does not match predetermined bit sequence. Where the predetermined bit sequence is interpreted to represent the previously discovered records. The hash match bit sequence is interpreted as the first determination made based on the unprocessed window of a file is selected. The negative determination herein that the hash matches the predetermined bit sequence is interpreted as the make the first determination that first discovered record is not included in the previously discovered records);
However, it is noted that the prior art of Jenkins does not explicitly teach “identifying a discovery event associated with the host and a record type of record types; obtaining, in response to identifying, previously discovered records on the host associated with the record type discovered prior to the discovery event; obtaining discovered records currently on the host following the discovery event associated with the record type and associated with the host;”
On the other hand, in the same field of endeavor, Sriharsha teaches identifying a discovery event associated with the host and a record type of record types (Sriharsha, fig. 21A-C, par. [0671]-[0672], “the search node 506 can identify event references 4, 5, 6, 8, 9, 10, 11 in the field-value pair entry sourcetype::sourcetypeC and event references 2, 5, 6, 8, 10, 11 in the field-value pair entry host::hostB.” Where the identify event references is interpreted as the identify a discovery event associated with the host, and field-value pair entry sourcetype::sourcetypeC and field-value pair entry host::hostB is interpreted as the  record type of record types); 
obtaining, in response to identifying, previously discovered records on the host associated with the record type discovered prior to the discovery event (Sriharsha, figs. 21C, 23A-C, 34B, par. [0846], “the pattern matcher(s) 3404 would have to obtain the previously created comparable data structures” Wherein the previously created comparable data structures are interpreted as the obtain, in response to identifying, all previously discovered records on the host associated with the record type. Where the set of data patterns is interpreted to have the discovery event associated with the host and the source type. Further, par. [0717], in response to a search query for four events 2312, 2313, 2314, 2315, the raw record data store (corresponding to data store 212 in FIG. 2) may contain records for millions of events. Where the four events has host names and source type. Where each event is a record and the presented records are all previously records discovered/saved that match the search query. The all previously records discovered/saved are inherent to be discovered/saved prior to the discovery event); 
obtaining discovered records currently on the host following the discovery event associated with the record type and associated with the host (Sriharsha, figs. 21C, 23A-C, 34B, par. [0846], “obtain a new set of data patterns to which the comparable data structures are assigned.” Wherein the new set of data patterns are interpreted as the obtain discovered records associated with the record type and associated with the host. Where the set of data patterns is interpreted to have the discovery event associated with the host and the source type. Further, par. [0774], “In FIG. 23C, prior to running the collection query that generates the inverted index 2322, the field name “clientip” may need to be defined in a configuration file by specifying the “access_combined” source type and a regular expression rule to parse out the client IP address.” Where the records/events in each row illustrated in fig. 23C is interpreted to be obtain discovered records currently on the host following the discovery event associated with the record type and associated with the host, see also figs. 34B-C, par. [0853]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline into Jenkins that teaches a data management device includes a persistent storage and a processor. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to performing analysis on that data later can provide greater flexibility because it enables an analyst to analyze all of the generated data instead of only a fraction of it (Sriharsha par. [0006]). 
However, it is noted that the combination of the prior arts of Jenkins, and Sriharsha do not explicitly teach “in response to the first determination: updating a host record repository to include the first discovered record, wherein the first discovered record comprises: a record identifier specifying the first discovered record, the record type associated with the first discovered record, and record information associated with the first discovered record; and notifying a data manager of modified records.”
On the other hand, in the same field of endeavor, Schmidt teaches in response to the first determination (It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). For example, simply automating an update in response to determine a change on a record would not distinguish over the prior art that trigger such update by a user click. Because it would have been obvious to a person of ordinary skill in the art at the time of the invention to automate the update, this would speed up the process of updating data in a database, which is purely known, and an expected result of automation of what is known in the art): 
updating a host record repository to include the first discovered record (Schmidt, fig. 10:1014, par. [0121], “Then, if the rules are updated in some fashion, the rules repository is updated at step 1014 and the discovery process is (partially or fully) rerun at step 1004.” Wherein the rules repository is updated is interpreted to update the host record repository to include the first discovered record),
wherein the first discovered record comprises: a record identifier specifying the first discovered record (Schmidt, figs, 6, 11, par. [0124], “Typically using this hash as an efficient primary key, case manager 134 then adds the relevant record to lookup table 122 at step 1130.” Wherein the efficient primary key is interpreted as the record identifier specifying the first discovered record),
the record type associated with the first discovered record (Schmidt, figs, 6, 10-11, par. [0124], “If the lookup table is distributed (at least for this object or object type), then case manager 134 may determine if the object type is a new type as shown at decisional step 1135. If so, case manager 134 determines, receives, or otherwise identifies a mapping of the new object type to the particular lookup table 122, perhaps via an exposed API at step 1140.” Wherein the object type interpreted as the record type associated with the first discovered record. It is also noted that Sriharsha, fig. 21A-C, par. [0671]-[0672], teaches a record type associated with the first discovered record), and 
record information associated with the first discovered record (Schmidt, figs, 6, 10-11, par. [0124], “Next, at step 1150, case manager 134 adds the relevant information to the lookup table 122.” Wherein the relevant added in interpreted as the record information associated with the first discovered record); and 
notifying a data manager of modified records (Schmidt, fig. 10:1016, par. [0121], “Once the results satisfy a certain number (or all) of the thresholds at decisional step 1008, then case manager 134 often communicates these results at step 1016. For example, these results may be communicated to the legal framework, a document collection repository or application, the information retention manager 136, GUI 116, or any other suitable recipient.” Wherein the legal framework is interpreted as the data manager of modified records. It is also noted that fig. 3-1:316, discloses an API that managers legal hold lookup legal hold framework, see par. [0096]. It is also noted that Sriharsha, fig. 4, par. [0302], “Once the warm bucket is moved or copied to common storage 216, the indexer 410 can notify the partition manager 408 that the data associated with the warm bucket has been processed and stored.” Wherein the partition manager is interpreted as the data manager of modified records).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schmidt that teaches creating, facilitating, managing or otherwise enforcing legal holds for business objects, documents, and other transactional data into the combination of Jenkins that teaches a data management device includes a persistent storage and a processor, and Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to fast have access to data stored in archive files or in backup stores (Schmidt par. [0003]). 

As per claim 16, Jenkins teaches wherein the method further comprising: after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
making a second determination that additional records are included in the discovered records (Jenkins, fig. 4B, par. [0081], “If the hash matches the predetermined bit sequence, the method proceeds to Step 404.” Where the If the hash matches the predetermined bit sequence is interpreted as the make a second determination that additional records are included in the discovered records); and 
in response to the second determination (Jenkins, fig. 4C, par. [0093], in response to the matches determination a positive or negative answer is generated): 
selecting a second discovered record of the discovered records (Jenkins, fig. 4B:404-405, par. [0084], a segment breakpoint may be generated based on the selected unprocessed window and a selected unprocessed window is marked as processed in response that the determination was positive. Wherein the selected unprocessed window is marked as processed is interpreted as the select a second discovered record of the discovered records); 
making a third determination that the second discovered record is included in the previously discovered records (Jenkins, fig. 4C:413, “In Step 413, it is determined whether the generated fingerprint matches an existing fingerprint of a copy of a remote meta-data object stored in the local object storage. If the generated fingerprint matches an existing fingerprint, the method proceeds to Step 414.” Wherein the determined whether the generated fingerprint matches an existing fingerprint of a copy of a remote meta-data object stored in the local object storage is interpreted as the make the third determination that the second discovered record is included in the previously discovered records); and 
in response to the third determination: identifying a previously discovered record associated with the second discovered record (Jenkins, fig. 4C:414, par. [0095], “In Step 414, the selected unprocessed file segment is marked as a duplicate.” Where the duplicate selected unprocessed file segment is inherent to be a record identify a previously discovered record associated with the second discovered record in response to the match procedure be positive); 
making a fourth determination that contents of the second discovered record and the previously discovered record do not match (Jenkins, fig. 4C:413, 4C:415, par. [0096], “In Step 415, the selected unprocessed file segment is marked as processed.” Wherein the selected unprocessed file segment is marked as processed is in response of a determination that the generated fingerprint does not match an existing fingerprint. Wherein the determination that the generated fingerprint does not match an existing fingerprint is interpreted as the make the fourth determination that contents of the second discovered record and the previously discovered record do not match);
Additionally, Sriharsha teaches in response to the fourth determination: updating the host record using the second discovered record (Sriharsha, fig. 24A, par. [0741], [0905], “a user can select the “host” field name, and the events shown in the events list 2408 will be updated with events in the search results that have the field that is reference by the field name “host.”” Wherein all events are inherent to be update to include the host record using the second discovered record. Further, if the claimed “in response to the fourth determination” is interpreted as automatically update data records using the new discovery data, then the reference Sriharsha explicitly shows update all events which is inherent to updated all type of records in the events list. Furthermore, it would be obvious at the time of the invention to automate a known process to identify a portion of audio data. Besides that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))).  

As per claim 17, Jenkins teaches wherein the method further comprising: after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
making a second determination that no additional records are included in the discovered records (Jenkins, fig. 4B:405, par. [0081], [0085], “the selected unprocessed window is marked as processed.” Wherein the negative response of the match is interpreted as the make the second determination that no additional records are included in the discovered records); and 
in response to the second determination: making a third determination that previously discovered records of the previously discovered records are not included in the discovered records (Jenkins, fig. 4C:413, par. [0093], “If the generated fingerprint does not match an existing fingerprint, the method proceeds to Step 405.” If the generated fingerprint does not match an existing fingerprint is interpreted as the in response to the second determination: make a third determination that previously discovered records of the previously discovered records are not included in the discovered records); and 
in response to the third determination: identifying a portion of the previously discovered records that are not included in the discovered records (Jenkins, fig. 4D:422, par. [0102], “In Step 422, the selected unprocessed deduplicated file segment is added to a remote data object of a remote object storage.” Wherein the selected unprocessed deduplicated file segment is added to a remote data object of a remote object storage is interpreted as the in response to the third determination: identify a portion of the previously discovered records that are not included in the discovered records); 
selecting a previously discovered record of the portion of the previously discovered records (Jenkins, fig. 4D:425, par. [0108], “In Step 425, the selected unprocessed deduplicated file segment is marked as processed.” Where the selected unprocessed deduplicated file segment is marked as processed is interpreted as the select the previously discovered record of the portion of the previously discovered records); 
making a fourth determination that the previously discovered record does not include a soft delete tag (Jenkins, fig. 4C:416, par. [0097]-[0098], “In Step 416, it is determined whether all of the file segments of the file are processed. If all of the windows of the file segments of the file are processed, the method may proceed to Step 417.” Wherein determined whether all of the file segments of the file are processed is interpreted as the make the fourth determination that the previously discovered record does not include the soft delete tag); and 
in response to the fourth determination: tagging the previously discovered record with a soft delete tag (Jenkins, fig. 4C:417, par. [0097]-[0098], “In Step 417, all of the file segments marked as duplicate are deleted. The remaining file segments, i.e., the file segments not deleted in Step 417, are the deduplicated file segments.” Wherein the file segments marked as duplicate are deleted is interpreted as the in response to the fourth determination: tag the previously discovered record with a soft delete tag).  

As per claim 19, Sriharsha teaches wherein the record types comprises: host component records, wherein the host component records are records associated with host components executing on the host (Sriharsha, fig. 21C, par. [0626], “The raw machine data generated by the server and extracted from a server access log can include the IP address of the client 2140, the user id of the person requesting the document 2141, the time the server finished processing the request 2142, the request line from the client 2143 …” Wherein the the IP address of the client 2140, the user id of the person requesting the document 2141, the time the server finished processing the request 2142, the request line from the client 2143 are interpreted as the host component records, wherein the host component records are records associated with host components executing on the host); 
agent records, wherein the agent records are records associated with agents executing on the host (Sriharsha, fig. 21C, par. [0626], “the status code returned by the server to the client 2145, the size of the object returned to the client (in this case, the gif file requested by the client) 2146 and the time spent to serve the request in microseconds 2144.” Wherein the status code returned by the server to the client is interpreted as the agent records, wherein the agent records are records associated with agents executing on the host); 
asset records, wherein the asset records are records associated with assets of host components executing on the host (Sriharsha, par. [0802], “asset identifiers” Wherein the asset identifiers is interpreted as the asset records, wherein the asset records are records associated with assets of host components executing on the host); and 
backup records, wherein the backup records are records associated with backups of asset data of host components executing on the host (Sriharsha, fig. 34B, par. [0854], “Converting, mapping, or backing up the algorithms into FUNK operators can allow the algorithms to run on local tasks (e.g., the local pattern matchers 3404A-3404D).” Wherein the backing up the algorithms is inherent to generate backup records. The generated backup records are interpreted as the backup records, wherein the backup records are records associated with backups of asset data of host components executing on the host).  

As per claim 20, Sriharsha teaches wherein the host record repository comprises previously discovered records associated with the host (Sriharsha, fig. 23A, 24A, par. [0713], [0741], “The three systems 2301, 2302, and 2303 are disparate systems that do not have a common logging format. The order application 2301 sends log data 2304 to the data intake and query system 108 in one format, the middleware code 2302 sends error log data 2305 in a second format, and the support server 2303 sends log data 2306 in a third format.” Where the logs data sent is inherent to be previously discovered records associated with the host, each system can be interpreted as a host).

7.	Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenkins et al. (US 20190026304 A1) in view of Sriharsha (US 20210117868 A1) in further view of Schmidt (US 20090150866 A1) still in further view of Mcdowall et al. (US 20100250490 A1).

As per claim 4, Jenkins, Sriharsha, and Schmidt teach all the limitations as discussed in claim 1 above. 
Additionally, Jenkins teaches wherein the local data manager is further programmed to (Jenkins, fig. 1A:110, par. [0030], [0047], “The system may include clients (100) that store data in the data management device (110).”, and “In one or more embodiments of the invention, the object generator (150) may be implemented as computer instructions, e.g., computer code, stored on a persistent storage that when executed by a processor of the data management device (110) cause the data management device (110) to provide the functionality described throughout this application and to perform the methods shown in FIGS. 4A-4E.” Where the data management device is interpreted as the local data manager. Where the client is interpreted as the host): 
after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 29PATENT APPLICATION ATTORNEY DOCKET NO. 122268.01; 170360-071200US 
make a second determination that a portion of the previously discovered records includes additional previously discovered records (Jenkins, fig. 4E:432, par. [0112], “In Step 432, a fingerprint of the selected unprocessed deduplicated file segment is added to a meta-data object. The meta-data object may be a remote meta-data object.” Wherein the fingerprint of the selected unprocessed deduplicated file segment is added to a meta-data object is interpreted as the make a second determination that a portion of the previously discovered records includes additional previously discovered records where the meta-data object); and 
in response to the second determination: select a previously discovered record of the portion of the previously discovered records (Jenkins, fig. 4E:435, par. [0117], “In Step 435, the selected unprocessed deduplicated file segment is marked as processed.” Wherein selected unprocessed deduplicated file segment is marked as processed is interpreted as the in response to the second determination: select a previously discovered record of the portion of the previously discovered records); 
make an fifth determination that the portion of the previously discovered records does not include additional previously discovered records (Jenkins, fig. 5A-B, par. [0124]-[0125], “The first file segment (501) was deleted. Similarly, only the second fingerprint (512) and third fingerprint (513) were added to a copy of a remote meta-data object (550) stored in the local object storage.” Where the first file segment (501) was deleted is interpreted as the make the fifth determination that the portion of the previously discovered records does not include additional previously discovered records once a delete file would not be including in any previously discovered records).  
However, it is noted that the prior art of Jenkins, Sriharsha, and Schmidt do not explicitly teach “make a third determination that the previously discovered record does include a soft delete tag; and in response to the third determination: make a fourth determination that the previously discovered record exceeds a soft delete period; and in response to the fourth determination: delete the third previously discovered record;”
On the other hand, in the same field of endeavor, Mcdowall teaches make a third determination that the previously discovered record does include a soft delete tag (Mcdowall, fig. 2:207, par. [0065]-[0066], “The client then sends synchronisation data including all changes except those relating to the filtered field and with a Field Soft Delete Marker substituted for the filtered field (207).” Where the client then sends synchronisation data including all changes except those relating to the filtered field and with a Field Soft Delete Marker substituted for the filtered field is interpreted as the make a third determination that the previously discovered record does include a soft delete tag); and 
in response to the third determination: make a fourth determination that the previously discovered record exceeds a soft delete period (Mcdowall, fig. 2, par. [0065], “Because the indicator is a Field Soft Delete Marker, the server knows that the identified field should be retained in memory so that it can later be restored in the memory of the client, if required. The server subsequently does not include the soft deleted field in synchronisation data transferred to the client (209).” Wherein identified field should be retained in memory so that it can later be restored in the memory of the client, if required is interpreted as the in response to the third determination: make the fourth determination that the previously discovered record exceeds the soft delete period); and 
in response to the fourth determination: delete the third previously discovered record (Mcdowall, fig. 3, par. [0066], “The server then determines that a soft delete should be performed. It identifies the field to be deleted, but retains this field (the filtered field) in its memory (306).” Where the server then determines that a soft delete should be performed is interpreted as the in response to the fourth determination: delete the third previously discovered record);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mcdowall that teaches a computing device that is capable of communicating its stored data with another device during a data synchronization operation into the combination of Jenkins that teaches a data management device includes a persistent storage and a processor, Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline, and Schmidt that teaches creating, facilitating, managing or otherwise enforcing legal holds for business objects, documents, and other transactional data. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to perform filtering as soft deletion option (Mcdowall par. [0006]). 

As per claim 11, Jenkins, Sriharsha, and Schmidt teach all the limitations as discussed in claim 8 above. 
Additionally, Jenkins teaches further comprising: after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
making a second determination that a portion of the previously discovered records includes additional previously discovered records (Jenkins, fig. 4E:432, par. [0112], “In Step 432, a fingerprint of the selected unprocessed deduplicated file segment is added to a meta-data object. The meta-data object may be a remote meta-data object.” Wherein the fingerprint of the selected unprocessed deduplicated file segment is added to a meta-data object is interpreted as the make a second determination that a portion of the previously discovered records includes additional previously discovered records where the meta-data object); and 
in response to the second determination: selecting a previously discovered record of the portion of the previously discovered records (Jenkins, fig. 4E:435, par. [0117], “In Step 435, the selected unprocessed deduplicated file segment is marked as processed.” Wherein selected unprocessed deduplicated file segment is marked as processed is interpreted as the in response to the second determination: select a previously discovered record of the portion of the previously discovered records); 32PATENT APPLICATION 
making an fifth determination that the portion of the previously discovered records does not include additional previously discovered records (Jenkins, fig. 5A-B, par. [0124]-[0125], “The first file segment (501) was deleted. Similarly, only the second fingerprint (512) and third fingerprint (513) were added to a copy of a remote meta-data object (550) stored in the local object storage.” Where the first file segment (501) was deleted is interpreted as the make the fifth determination that the portion of the previously discovered records does not include additional previously discovered records once a delete file would not be including in any previously discovered records).  
However, it is noted that the prior art of Jenkins, Sriharsha, and Schmidt do not explicitly teach “making a third determination that the previously discovered record does include a soft delete tag; and in response to the third determination: making a fourth determination that the previously discovered record exceeds a soft delete period; and in response to the fourth determination: deleting the third previously discovered record;”
On the other hand, in the same field of endeavor, Mcdowall teaches making a third determination that the previously discovered record does include a soft delete tag (Mcdowall, fig. 2:207, par. [0065]-[0066], “The client then sends synchronisation data including all changes except those relating to the filtered field and with a Field Soft Delete Marker substituted for the filtered field (207).” Where the client then sends synchronisation data including all changes except those relating to the filtered field and with a Field Soft Delete Marker substituted for the filtered field is interpreted as the make a third determination that the previously discovered record does include a soft delete tag); and 
in response to the third determination: making a fourth determination that the previously discovered record exceeds a soft delete period (Mcdowall, fig. 2, par. [0065], “Because the indicator is a Field Soft Delete Marker, the server knows that the identified field should be retained in memory so that it can later be restored in the memory of the client, if required. The server subsequently does not include the soft deleted field in synchronisation data transferred to the client (209).” Wherein identified field should be retained in memory so that it can later be restored in the memory of the client, if required is interpreted as the in response to the third determination: make the fourth determination that the previously discovered record exceeds the soft delete period); and 
in response to the fourth determination: deleting the third previously discovered record (Mcdowall, fig. 3, par. [0066], “The server then determines that a soft delete should be performed. It identifies the field to be deleted, but retains this field (the filtered field) in its memory (306).” Where the server then determines that a soft delete should be performed is interpreted as the in response to the fourth determination: delete the third previously discovered record);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mcdowall that teaches a computing device that is capable of communicating its stored data with another device during a data synchronization operation into the combination of Jenkins that teaches a data management device includes a persistent storage and a processor, and Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to perform filtering as soft deletion option (Mcdowall par. [0006]). 

As per claim 18, Jenkins, Sriharsha, and Schmidt teach all the limitations as discussed in claim 15 above. 
Additionally, Jenkins teaches wherein the method further comprising: after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records (Jenkins, fig. 4B, “the file is divided into file segments using the segment breakpoints.” Where the file is divided into file segments using the segment breakpoints is interpreted as the after the updating of the host record repository to include the first discovered record and before the notifying of the data manager of the modified records): 
making a second determination that a portion of the previously discovered records includes additional previously discovered records (Jenkins, fig. 4E:432, par. [0112], “In Step 432, a fingerprint of the selected unprocessed deduplicated file segment is added to a meta-data object. The meta-data object may be a remote meta-data object.” Wherein the fingerprint of the selected unprocessed deduplicated file segment is added to a meta-data object is interpreted as the make a second determination that a portion of the previously discovered records includes additional previously discovered records where the meta-data object); and 
in response to the second determination: selecting a previously discovered record of the portion of the previously discovered records (Jenkins, fig. 4E:435, par. [0117], “In Step 435, the selected unprocessed deduplicated file segment is marked as processed.” Wherein selected unprocessed deduplicated file segment is marked as processed is interpreted as the in response to the second determination: select a previously discovered record of the portion of the previously discovered records); 32PATENT APPLICATION 
making an fifth determination that the portion of the previously discovered records does not include additional previously discovered records (Jenkins, fig. 5A-B, par. [0124]-[0125], “The first file segment (501) was deleted. Similarly, only the second fingerprint (512) and third fingerprint (513) were added to a copy of a remote meta-data object (550) stored in the local object storage.” Where the first file segment (501) was deleted is interpreted as the make the fifth determination that the portion of the previously discovered records does not include additional previously discovered records once a delete file would not be including in any previously discovered records).  
However, it is noted that the prior art of Jenkins, Sriharsha, and Schmidt do not explicitly teach “making a third determination that the previously discovered record does include a soft delete tag; and in response to the third determination: making a fourth determination that the previously discovered record exceeds a soft delete period; and in response to the fourth determination: deleting the third previously discovered record;”
On the other hand, in the same field of endeavor, Mcdowall teaches making a third determination that the previously discovered record does include a soft delete tag (Mcdowall, fig. 2:207, par. [0065]-[0066], “The client then sends synchronisation data including all changes except those relating to the filtered field and with a Field Soft Delete Marker substituted for the filtered field (207).” Where the client then sends synchronisation data including all changes except those relating to the filtered field and with a Field Soft Delete Marker substituted for the filtered field is interpreted as the make a third determination that the previously discovered record does include a soft delete tag); and 
in response to the third determination: making a fourth determination that the previously discovered record exceeds a soft delete period (Mcdowall, fig. 2, par. [0065], “Because the indicator is a Field Soft Delete Marker, the server knows that the identified field should be retained in memory so that it can later be restored in the memory of the client, if required. The server subsequently does not include the soft deleted field in synchronisation data transferred to the client (209).” Wherein identified field should be retained in memory so that it can later be restored in the memory of the client, if required is interpreted as the in response to the third determination: make the fourth determination that the previously discovered record exceeds the soft delete period); and 
in response to the fourth determination: deleting the third previously discovered record (Mcdowall, fig. 3, par. [0066], “The server then determines that a soft delete should be performed. It identifies the field to be deleted, but retains this field (the filtered field) in its memory (306).” Where the server then determines that a soft delete should be performed is interpreted as the in response to the fourth determination: delete the third previously discovered record);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mcdowall that teaches a computing device that is capable of communicating its stored data with another device during a data synchronization operation into the combination of Jenkins that teaches a data management device includes a persistent storage and a processor, and Sriharsha that teaches testing one or more machine learning algorithms in parallel with an existing machine learning algorithm implemented within a data processing pipeline. Additionally, this improve a rate of deduplicating files against a remote object storage by using copies of meta-data of file segments of files stored in remote object storage that are stored on a local object storage.
The motivation for doing so would be to perform filtering as soft deletion option (Mcdowall par. [0006]). 



Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hallgren et al. (US 20180357235 A1), teaches propagation of deletion operations among a plurality of related datasets.
Shah et al. (US 20220100728 A1), teaches orchestrating data purges.
Cashman et al. (US 20220035556 A1), teaches data storage management and in particular to methods and systems for managing the deletion of volumes in such systems.

Response to Arguments
9.	Applicant’s arguments filed 08/02/2022, with respect to objections of claims 1, 8, and 15 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 11). For this reason, the objections of record are withdrawn.

	Applicant's arguments, filed on 08/02/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 11-16), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that Jenkins et al. (US 20190026304 A1), Sriharsha (US 20210117868 A1), and Mcdowall et al. (US 20100250490 A1) do not teach “update a host record repository to include the first discovered record, wherein the first discovered record comprises: a record identifier specifying the first discovered record, the record type associated with the first discovered record, and record information associated with the first discovered record.” (Applicant arguments, pages 11-16). It is respectfully submitted that the prior arts of Jenkins et al. (US 20190026304 A1), Sriharsha (US 20210117868 A1), and Mcdowall et al. (US 20100250490 A1) is no longer used to teach this limitation but the newly added prior art of Schmidt (US 20090150866 A1) teaches this limitation as shown above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
It is also noted the Applicant arguments are mostly focus on the newly add elements to the limitation. Those elements were not previously presented therefore the arguments associated with the elements not previously presented are all moot. 
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157